ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Kellogg Brown & Root Services, Inc.         )      ASBCA No. 61246
                                            )
Under Contract No. DAAA09-02-D-0007         )

APPEARANCES FOR THE APPELLANT:                    Jason N. Workmaster Esq.
                                                  Alejandro L. Sarria Esq.
                                                   Miller & Chevalier Chartered
                                                   Washington, DC

                                                  Raymond B. Biagini, Esq.
                                                  John E. Hall, Esq.
                                                   Covington & Burling, LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Chief Trial Attorney
                                                  MAJ Abraham L. Young, JA
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 21, 2020



                                                 LYNDA T. O’SULLIVAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61246, Appeal of Kellogg Brown &
Root Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: April 21, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2